United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                         May 22, 2007

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                No. 05-41494



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

RICARDO VARGAS-VARGAS

                                           Defendant-Appellant.

                          ______________________

            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. 5:05-CR-595
                       ______________________

Before JONES, Chief Judge, and HIGGINBOTHAM and CLEMENT, Circuit
Judges.

PER CURIAM:*

      Because defendant Vargas-Vargas has completed his sentence and

has been deported, his appeal of his sentence is DISMISSED as moot.

See United States v. Rosenbaum-Alanis, — F.3d —, 2007 WL 926832

(5th Cir. Mar. 29, 2007).




      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.